 In the Matter of SwrF'r & COMPANYaindAMALGAMATED MEAT CUTTERS& BUTCHER WORKMEN OF NORTH AMERICA, A. F. OF L.CaseNo. R-2713Investigation and Certification of Representatives:run-off election directed.SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONOctober: 25, 1941On September. 5, 1941,. the National LaborRelationsBoard, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.'Pursuant to the Direction of Election,an* election by secret ballot was conducted on September 24, 1941, atEast St. Louis, Illinois, under the direction and supervision of theRegional Director for the FourteenthRegion(St. Louis,Missouri).On September 25, 1941, the Regional Director, acting pursuant toArticle III, Section 9, of National Labor RelationsBoard Rules andRegulations-Series 2, as amended, issued an Election Report, copiesof which were duly served upon Swift & Company, herein called theCompany, Amalgamated Meat Cutters & Butcher Workmen of NorthAmerica, A. F. of L., herein called the Amalgamated, Packing HouseWorkers.Organizillg Committee, Local. Union No. 41, C. I. 0., hereincalled the P. W. O. C., and upon Swift Employees Association, -hereincalled the S. E. A.As to the balloting and its results, the Regional Director reportedas follows :Number of navies on eligibility list_________________________ 1, 627'Total number.of ballots cast________________________________1,322Number of ballots challenged_______________________________6Number of blank ballots___________________________________1Number of void ballots__________________________________10Total number of ballots counted____________________________1, 305Number of ballots voted for Amalgamated Meat Cutters &1 35 N. L. R. B., No. 41.36 N. L. R. B., No. 81.401433118-42-vol. 36-27 402DECISIONSOF NATIONALLABOR RELATIONS BOARDButcher Workmen of North America, A. F. of L___________578Number of ballots voted for Packing House Workers Organiz-ing Committee, Local Union No. 41, C. I. 0________________408Number of ballots voted for Swift Employees Association____213Number of ballots voted for none of the organizations named-_106We find that it is not necessary to rule upon the challenged ballotscast in the said election, inasmuch as they could not in any way affectthe outcome of the election.On September 27,1941, the Company filed with the Regional DirectorObjections to the Conduct of the Ballot.The Company objected to.the conduct of the ballot, in substance, on the grounds that the pollingplace was not appropriate.On October 10, 1941, the Regional Direc-tor, acting pursuant to Article III, Section 9, of National Labor Re-lations Board Rules and Regulations-Series 2, as amended, issuedher Report on the Objections, copies of which were duly served uponthe parties.The Board has. considered the Election Report, the Ob-jections to the Conduct of the Ballot filed by, the Company, and theReport on Objections, and finds that the objections filed by the Com-pany do not present substantial or .material issues with respect to the'conduct of the ballot or election report.On October 1, 1941, theAmalgamated filed a motion for run-off election and requested that'only the. names of the Amalgamated and the P. W. O. C. appear onthe ballot.Although none of the ' competing labor organizations re-ceived a majority of the votes cast, the results of the election showthat a substantial majority of the employees desire collective bar-gaining through an exclusive representative:Accordingly, the BoardKill direct a run-off election.However, in accordance with our usual,practice we shall direct arun-off election in which the eligible employ-ees will be given an opportunity to decide whether they desire to berepresented by the Amalgamated, the P. W. O. C., or the S.,E. A., forthe purposes of collective bargaining.SECOND- DIRECTION OF ELECTIONBy virtue of and pursuant to the power.vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and .pursuant to Article III, Sections. 8 and '9, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDI itcTED that, as part of the investigation authorized by the Boardto determine representatives for purposes of collective bargaining with.-Swift & Company, National City, Illinois, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Second Direction of Election, under the di- SWIFT& COMPANY403rection and supervision of the Regional Director for the FourteenthRegion, acting in this matter as agent for the National Labor RelationsBoard and subject to Article III, Section 9, of said Rules and Regula-tions among the employees described in the Direction of Election issuedSeptember 5,.1941, but excluding those who have since quit or beendischarged for cause, to determine whether they desire to be repre-sented by Amalgamated Meat Cutters & Butcher Workmen of NorthAmerica, A. F. of L., Packing House Workers Organizing Committee,Local. Union No. 41, C. I. 0., or Swift Employees Association, for,purposes of collective bargaining.